Citation Nr: 0934751	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the Dependents' Educational Assistance (DEA) monthly 
rate for the term January 14 to May 5, 2008 is correct.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that reduced the appellant's DEA 
benefits.

The appellant appeared before the undersigned Veterans Law 
Judge in February 2009 and presented testimony.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant received Chapter 35 education benefits at 
the monthly rate of $881.00 from January 14 to May 5, 2008 
based on the representation that she would be taking 12 
credit hours necessary for her degree.

2.  In February 2008, the college informed VA that the 
appellant was enrolled in 12 credit hours, only 3 of which 
were applicable to the appellant's degree program.

3.  The rate for 3 credit hours applicable to a degree 
program is $48.21 per month.







CONCLUSION OF LAW

Only 3 credit hours were certified by the appellant's 
institution of higher learning as applicable towards her 
degree program during the spring semester of 2008, warranting 
a monthly education allowance of $48.21.  38 U.S.C.A. §§ 
3500, 3501(a)(1), 3680, 3688 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 9, 21.4250, 21.4272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was granted entitlement to DEA benefits in 
October 2006.  She was informed that she had 45 months of 
full time benefits.  She was granted benefits as her spouse, 
the Veteran, has a permanent total service-connected 
disability.

Under the DEA provisions, VA will measure a college level 
course in an institution of higher learning on a credit-hour 
basis provided the credits earned in the course can be 
applied towards an associate, baccalaureate or higher degree 
which is appropriate to the level of the institution of 
higher learning's accreditation or candidacy for 
accreditation; the course is offered on a semester-hour or 
quarter-hour basis, and the degree to which the course 
credits are applicable either is granted by the institution 
of higher learning offering the course, is a part of a 
concurrent enrollment as described in § 21.4233(b), or is 
being pursued by a nonmatriculated student as provided in § 
21.4252(l)(1), (2), or (3).  38 C.F.R. § 21.4272 (2009).

It appears that in October and November 2007, the appellant's 
college certified that the appellant would be taking 12 
credit hours towards her degree in the Spring 2008 semester 
from January to May 2008.  In February 2008, the appellant's 
school notified VA that the appellant was enrolled in 12 
credit hours, only 3 of which applied towards her degree 
program.  Subsequently, the appellant dropped a course, and 
thus was enrolled in 9 total credit hours.  In March and 
April 2008, VA informed the appellant that her education 
allowance was reduced to $48.21 per month, effective January 
2008, resulting in an overpayment of $2137.50.

A letter from the appellant's school, dated April 2008, 
states that the appellant's advisor informed the appellant 
that VA and financial aid would cover only a few particular 
classes, as designated on a degree audit that the appellant 
signed.  

Importantly, the school stated that against her advisor's 
advice, the appellant chose to enroll in classes not covered 
by financial aid or VA.

A note in the claims file indicates that in May 2008, the RO 
spoke with A.W., a representative at the appellant's school.  
A.W. stated that he had counseled the appellant about taking 
classes not required for her degree program.  He stated that 
she was enrolled in 9 credit hours for the Spring 2008 
semester, but that only 3 hours counted towards her degree 
program.  He said he specifically told the appellant that he 
could only certify the one 3 hour course.  

In another note, dated June 2008, A.W. confirmed that the 
appellant was taking enough classes to be a full time student 
but that only 3 hours applied to her degree program.

The Board has considered all of the evidence, including the 
appellant's testimony in February 2009.  However, VA 
regulations provide that DEA benefits apply only to courses 
applicable to a degree program.  The appellant's college has 
certified that only 3 of her 9 Spring 2008 credit hours apply 
towards her degree.  

VA cannot make independent judgements about which courses do, 
and do not, apply to degree programs for DEA purposes.  
Accordingly, DEA and VA benefits only cover the 3 credit 
hours certified by the appellant's college as applicable 
towards her degree program; therefore, the appellant's 
monthly educational allowance should have been $48.21, not 
$881.00 per month.

The DEA monthly rate of $48.21 for the term January 14 to May 
5, 2008 is correct.  The appeal is denied.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

The reduction in DEA benefits was proper, thus the appeal is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


